Order entered July 13, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00280-CR

                   LEWIS TERRELLE SLEDGE, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CR-3793

                                     ORDER

      Before the Court is appellant’s July 9, 2021 second motion for extension of

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed on or before August 9, 2021.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE